DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 was filed after the mailing date of the Notice of Allowance on 11/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

            This is in response to amendment filed on 9/27/2021 in which claims 21-32 are pending and claims 1-20 are cancelled. The applicant’s amendment and argument have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-12, respectively
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of You (US 20150280876) teaches UE processor may generate a DMRS associated with a physical channel carrying a UL signal so as to have the same sequence over sub frames of the sub frame bundle set or have a sequence generated using the same cell ID and/or the same scrambling sequence ID. However the closest prior arts, alone or in combination with the  transmit, to a network device, the DMRS sequences using the DMRS port, wherein the DMRS sequences for the DMRS port in the adjacent 2 symbols are same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633